Citation Nr: 1453768	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  03-20 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for temporomandibular joint (TMJ) syndrome.  

2.  Entitlement to an increased rating for residuals of a right shoulder injury, currently evaluated as 30 percent disabling.  

3.  Entitlement to service connection for headaches, including as secondary to TMJ syndrome.

4.  Entitlement to service connection for complex regional pain syndrome (CRPS), including as secondary to TMJ syndrome.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for traumatic brain injury.

7.  Entitlement to service connection for a right thumb disorder.

8.  Entitlement to service connection for Alzheimer's dementia.

9.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left shoulder disorder.

10.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1977, with subsequent service in the Army Reserve.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for TMJ syndrome and assigned an initial 10 percent disability rating, effective July 5, 2001.  

The Veteran appealed the initial disability rating assigned.  In an October 2005 decision, the Board denied an initial rating in excess of 10 percent for TMJ syndrome.  The Veteran appealed the Board's October 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in December 2006, the Veteran's attorney and a representative of VA's General Counsel filed a joint motion for remand.  In a January 2007 order, the Court granted the motion, vacated the Board's October 2005 decision denying an initial rating in excess of 10 percent for TMJ syndrome, and remanded the matter for readjudication.  

In May 2007, the Board remanded the matter to the RO for additional evidentiary development and due process considerations.  While the matter was in remand status, in a December 2007 rating decision, the RO increased the initial rating for TMJ syndrome to 20 percent, effective July 5, 2001.  Although a higher rating was granted, the issue remained in appellate status, as the maximum schedular rating was not assigned.  In addition, the Veteran has continued to argue that he is entitled to a rating in excess of 20 percent for TMJ syndrome, including on an extraschedular basis.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Also while the matter was in remand status, the Veteran continued to pursue multiple additional claims.  In a March 2009 rating decision, the RO denied an increased rating for the Veteran's service-connected residuals of a right shoulder injury; denied service connection for headaches, CRPS, residuals of a neck injury, traumatic brain injury, a right thumb contusion, and Alzheimer's dementia; and reopened a previously denied claim of service connection for a left shoulder disability but denied it on the merits.  Additionally, in a May 2012 rating decision, the RO denied a total rating based on individual unemployability due to service-connected disability.  

With respect to the issue of entitlement to service connection for residuals of a left shoulder injury, as set forth above, in the March 2009 rating decision on appeal, the RO reopened the previously denied claim but denied it on the merits.  In a November 2009 Supplemental Statement of the Case, however, the RO appeared to conclude that new and material evidence had not been received to reopen the claim.  Regardless of the RO's determination, the Board is obligated by statute to consider the matter of whether new and material evidence has been received.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) (holding that the Board does not have jurisdiction to consider a claim which has previously adjudicated unless new and material evidence is presented and the Board's jurisdiction does not vary "according to how the [RO] ruled").  Thus, the Board has characterized this issue as set forth on the cover page of this decision.  Given the procedural history of this case, it is clear that the Veteran is not prejudiced by the Board's actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In April 2014, June 2014, and July 2014, the Veteran's attorney filed motions for an extension of time to submit argument in support of the Veteran's appeal.  In October 2014, the Board received written arguments from the Veteran's attorney.  

In reaching its decision below, the Board has reviewed the Veteran's VA claims folder in its entirety, as well as additional documents in his Virtual VA and VBMS folders.  These additional records have been reviewed by the RO and are largely duplicative of records currently associated with the paper claims file.

The issues of entitlement to an initial rating in excess of 20 percent for TMJ syndrome; service connection for headaches, CRPS, traumatic brain injury, a left shoulder disorder, and Alzheimer's dementia; an increased rating for residuals of a right shoulder injury; and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic neck disability was not present during active service, arthritis of the neck was not manifest to a compensable degree within one year of service separation, and the record does not demonstrate the presence of any current neck disorder.  

2.  A chronic right thumb disability was not present during active service, arthritis of the right thumb was not manifest to a compensable degree within one year of service separation, and the and the record does not demonstrate the presence of any current thumb disorder.  

3.  In a June 1979 rating decision, the RO denied service connection for residuals of a left shoulder injury.  Although the Veteran was duly notified of the RO's decision and his appellate rights in a June 1979 letter, he did not appeal nor was new and material evidence received within the applicable time period.

4.  In a December 2001 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for a left shoulder disability.  Although the Veteran was duly notified of the RO's decision and his appellate rights in a December 2001 letter, he did not appeal nor was new and material evidence received within the applicable time period.

5.  Evidence received since the final June 1979 and December 2001 rating decisions relates to an unestablished fact necessary to substantiate the claim of service connection for a left shoulder disability and, presuming its credibility, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  A right thumb disorder was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3.  The June 1979 rating decision denying service connection for a left shoulder disability is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).  

4.  The December 2001 rating decision determining that new and material evidence had not been received to reopen the previously denied claim of service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2001).

5.  New and material evidence has been received to warrant reopening of the claim of service connection for a left shoulder disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  In October 2007, April 2008, December 2008 letters issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014).  These letters included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes, however, that as the reopened claim for a left shoulder disorder is remanded herein, no further notice or assistance must be assessed.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2014).  The Veteran's service treatment records (STRs) are on file, as are all available post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2014).  Neither the Veteran nor his attorney has argued otherwise or specifically identified any outstanding, relevant evidence, despite being asked to do so on multiple occasions.  Indeed, the Veteran has expressly indicated that he has no additional evidence to submit.  See e.g. January 2009 statement.  Although an opinion was not obtained in connection with the Veteran's claims of service connection for residuals of a neck injury and a right thumb contusion, given the evidence of record, the Board finds that an examination is not necessary.  38 C.F.R. § 3.159(c)(4) (2014).  As set forth in more detail below, there is not current neck or right thumb disorder and the Veteran has not provided a lay statement describing the symptoms of such.  Additionally, the evidence does not establish an in-service event for any neck disorder.  Under these circumstances, an examination is not necessary.  See 38 C.F.R. § 3.159(c)(4).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.

Background

In pertinent part, STRs corresponding to the Veteran's period of active duty from April 1975 to March 1977 show that in December 1975, the Veteran was seen with multiple contusions to his hands, face and scalp; a large bump on his head; and an injury to his nose.  He reported that he had received his injuries when he had been robbed by four people.  He denied loss of consciousness.  It was also noted that the Veteran was a boxer who had been in a match the previous weekend.  Examination showed swollen knuckles on both hands and a black right eye but was otherwise without abnormality.  Neurological testing was grossly intact.  X-rays of the hands and skull were negative for fracture.  The impression was multiple contusions.  The Veteran was referred for an ENT consultation, noted to be on the recommendation of a physician at the recent boxing match.  

Later that month, an ENT physician examined the Veteran concluded that the Veteran had a soft tissue injury of his nose, but no evidence of a fracture.  He indicated that the soft tissue injury would heal but may cause an increased likelihood of epistaxis with mild trauma until healed. 

In May 1976, the Veteran underwent a routine physical examination for boxing.  No abnormalities were noted.  At his October 1976 military separation medical examination, the Veteran's head, face, neck, nose, scalp, and upper extremities were examined and determined to be normal.  Neurological examination was also normal.  On a report of medical history completed in connection with the examination, the Veteran denied having or ever having had a head injury, swollen or painful joints, and a painful or trick shoulder.  

Post-service clinical records show that on June 21, 1977, the Veteran sought VA medical treatment, reporting that he had injured his left shoulder in April 1977 while lifting a heavy weight.  He indicated that he had continued to experience some discomfort over the upper aspect of his joint off and on when lifting.  Examination showed that there was no limitation of the joint, no swelling, or tenderness.  X-ray studies appeared negative.  He was advised to use heat and aspirin as needed.  

In June 1977, the VA medical facility treating the Veteran submitted a VA for 10-7131, Request for Administrative and Adjudicative Action, noting that the Veteran was being treated and requesting a rating for eligibility purposes.  In a September 1977 rating decision, the RO denied service connection for residuals of a left shoulder injury, for purposes of eligibility for outpatient treatment.  The RO noted that there was no evidence in the STRs of a left shoulder injury.  Rather, the Veteran had injured his left shoulder in April 1977, after service separation.  

In November 1978, the Veteran submitted an original application for VA compensation benefits, seeking service connection for a shoulder disability, which he indicated had been incurred in January 1977, during his period of active duty.  His application is silent for mention of any other injury or disability, including residuals of a neck disability and a contusion of the right thumb, as is medical evidence assembled in connection with the claim.  

In support of his claim, the Veteran submitted a February 1978 letter from a private physician who indicated that he had examined the Veteran and had diagnosed him as having a separation of the acromioclavicular (AC) joint.  The physician indicated that he had advised the Veteran to have an open reduction surgery.  

The RO thereafter obtained STRs corresponding to the Veteran's membership in the Army Reserve.  In pertinent part, these records include a June 14, 1977, "individual sick slip" with a notation of "shoulder," and a notation that the Veteran had cut his foot.  No other injuries or symptoms are noted on the sick slip, including a neck injury or an injury to the right thumb.  A clinical record dated the following day notes that the Veteran explained that he had cut his foot while in the barracks.  He also wanted to talk to a physician about his shoulder, however, no subsequent consultation is noted.  

Based on this evidence, in a June 1979 rating decision, the RO denied service connection for residuals of a left shoulder injury.  The RO noted that although the Veteran had alleged a left shoulder injury on active duty in January 1977, the STRs were entirely negative for complaints or findings of a left shoulder injury while on active duty.  The RO further noted that post-service VA clinical records established that the Veteran had injured his left shoulder in April 1977, after separation from active duty.  The RO finally noted that although treatment records from the Veteran's reserve unit show that he was seen for shoulder complaints, there was no evidence to establish that the Veteran had sustained an injury in the line of duty during a period of active duty for training.  Under these circumstances, service connection was not warranted.  The Veteran was duly notified of the RO's decision and his appellate rights in a June 1979 letter, but he did not appeal nor was new and material evidence received in the following year.  The Veteran does not contend otherwise.  

In June 2001, the Veteran submitted claims of service connection for additional disabilities, including a left shoulder disability.  His application is again negative for notations of a neck injury or a contusion of the right thumb, as is medical evidence assembled in support of the claims.  Records received in support of the claim show that in June 2001, the Veteran sought VA treatment for chronic left shoulder pain since 1990 without known history of trauma, injury or strain.  He reported that he had a history of a left rotator cuff repair in 1985 at a private medical facility.  

Records received in support of the claim also include private clinical records showing that in January 1993, the Veteran sought treatment for left shoulder pain after being involved in a motor vehicle accident.  He reported a history of a previous left rotator cuff repair in 1985.  X-ray studies showed degenerative joint disease.  An MRI showed post-operative changes in the AC joint.  The Veteran was diagnosed as having residual impingement syndrome and AC joint arthritis and underwent arthroscopic debridement of the joint.  

In a December 2001 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for a left shoulder disability.  The RO concluded that the record continued to lack evidence that a left shoulder disability had been incurred in service or that a current left shoulder disability was otherwise causally related to service.  The Veteran was duly notified of the RO's determination and his appellate rights in a December 2001 letter but he did not appeal nor was new and material evidence received in the following year.  The Veteran does not contend otherwise.  

The record shows that in December 2001, the Veteran submitted a claim of service connection for a right shoulder disability, which he claimed had been incurred in service.  In support of his claim, the Veteran submitted copies of the June 1977 "individual sick slip" with a notation of "shoulder," and the June 1977 clinical record noting that he wanted to talk to a physician about his shoulder.  

In an April 2002 statement, the Veteran claimed that in June 1977, while on annual training with his reserve unit, he had fallen from a 21/2 ton truck and injured his right shoulder.  He indicated that his company commander told him to seek treatment from his private physician when he returned home.  He indicated that his personal physician thereafter advised him to have an open reduction surgery.  He indicated that he could not afford the surgery, so he endured the pain until 1985 when he had rotator cuff surgery at a private facility.  The Veteran's statement is conspicuously silent for any mention of a left shoulder injury in service.  

VA clinical records assembled in connection with the claim show that in October 2002, the Veteran sought treatment for right shoulder pain which he claimed had been present since he fell from a truck in 1978.  The examiner felt that the Veteran's right shoulder pain was due to several things, including continued AC joint arthritis as well as impingement.

The Veteran was afforded a VA orthopedic examination in February 2003.  He reported a history of a right shoulder injury in service after falling from a truck.  The examiner noted that there may have been some confusion in the Veteran's case as he also had a history of left shoulder problems with surgeries in 1986 or 1987, although the examiner noted that the Veteran was not alleging that his left shoulder problems had occurred on active duty.  After examining the Veteran and reviewing the record, the examiner diagnosed right shoulder strain and AC trauma with subsequent exostosis impinging on the right supraspinatus tendon causing supraspinatus tendonitis and limiting the abduction range of motion of the right shoulder.  The examiner concluded that, based on the reserve duty records and the Veteran's denial of a post-service right shoulder injury, it was more likely than not that the right shoulder disability was related to the 1977 active reserve duty injury.

At a February 2003 RO hearing, the Veteran indicated that he had injured his right shoulder on active duty for training in the reserves.  He clarified that although he also had some current left shoulder problems, those had begun after service.  

In an October 2005 decision, the Board granted service connection for a right shoulder disability, finding although the Veteran's reserve duty records did not specify the shoulder in question, the Veteran's lay reports of an in-service right shoulder injury and the VA examiner's February 2003 opinion provided a sufficient basis upon which to award service connection.  

In September 2007, the Veteran's attorney submitted a letter he had received from a private dentist.  The private dentist indicated that he had reviewed the Veteran's records and that "there is little doubt, and much indirect research, that a pugilist in the military would logically be subjected to unusual trauma to the face and mandible."  The dentist noted that the Veteran's TMJ and adjoining structures had been compromised by his boxing activities and that he now had some limitation of motion and chronic pain.  The dentist further noted that 

"[s]ince the TMJ complex is innervated by the trigeminal nerve there are broader issues to consider.  Is this one of the causation factors of his headaches, shoulder pain and CRPS I symptoms?  Is there any underlying neck injury?  There also appear to be symptoms of traumatic brain injury, which should be evaluated by a neurologist specializing in that area of injury."  

The Veteran's attorney requested that VA consider the dentist's letter as a claim of service connection for "all conditions which are identified as secondary to the veteran's TMJ syndrome, including headaches, shoulder pain, and CRPS I symptoms."  He also requested service connection for a neck injury and traumatic brain injury.  

In August 2008, the Veteran underwent VA medical examination at which he reported that in 1977, he had injured his right shoulder when he fell from a truck.  He further claimed that he had also sustained injury to his left shoulder in the fall, although was never treated or evaluated for it.  The Veteran reported no other injuries in the fall, including a right thumb injury or a neck injury.  On examination, no abnormalities of the neck or right thumb were noted.  The Veteran's grip strength on the right hand was normal, as were his right hand reflexes and sensory examination.  After examining the Veteran, the examiner indicated that the Veteran's left shoulder disability had not been incurred in service, nor was it secondary to his service-connected TMJ syndrome.  The examiner noted that there was no record of a left shoulder treatment or diagnosis in service, and that the Veteran's TMJ symptoms had preceded the onset of his left shoulder disability.  

In a September 2008 statement, the Veteran indicated that in addition to his right shoulder injury, he had also sustained a left shoulder injury, head trauma, neck injury, and a right thumb injury, in the 1977 fall from a truck.  

At a July 2011 VA general medical examination, the Veteran offered no complaints pertaining to his neck or right thumb.  On examination, no pertinent abnormalities were identified.  The Veteran's neck was noted to be supple.  

Applicable Law

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The term "active military, naval, or air service" means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (2013); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection for certain enumerated diseases, including arthritis, may be also be established on a presumptive basis under 38 C.F.R. § 3.303(b).  To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

New and material - left shoulder disorder

As set forth above, in a June 1979 rating decision, the RO denied service connection for residuals of a left shoulder injury, finding that STRs corresponding to the Veteran's period of active duty were entirely negative for complaints or findings of a left shoulder injury.  Rather, VA clinical records established that the Veteran had injured his left shoulder in April 1977, after separation from active duty.  The RO further noted that although treatment records from the Veteran's reserve unit show that he was seen for shoulder complaints, there was no evidence to establish that the Veteran had sustained an injury in the line of duty during a period of active duty for training.  Under these circumstances, service connection was not warranted.  The Veteran was notified of the RO's decision and his appellate rights in a June 1979 letter, but he did not appeal nor was new and material evidence received in the following year.  The Veteran does not contend otherwise.  Thus, the June 1979 rating decision is final and not subject to revision on the same factual basis.  

In a December 2001 rating decision, the RO denied the Veteran's request to reopen his claim of service connection for a left shoulder disability, finding that new and material evidence had not been submitted.  Specifically, the RO concluded that the record continued to lack evidence that a left shoulder disorder had been incurred in service or that a current left shoulder disorder was otherwise causally related to service.  Again, although Veteran was duly notified of the RO's determination and his appellate rights in a December 2001 letter but he did not appeal nor was new and material evidence received in the following year.  Thus, the decision is final and not subject to revision on the same factual basis.  

In this appeal, the Veteran again seeks to reopen his claim of service connection for a left shoulder disability.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the final December 2001 rating decision denying service connection for a left shoulder disability.  As described in detail above, the additional evidence received includes the Veteran's contentions to the effect that he sustained a left shoulder injury in a June 1977 fall from a truck, while training with his reserve unit.  

These contentions are certainly new, in that the Veteran had previously alleged sustaining a right shoulder injury in that claimed incident.  Given the applicable legal criteria, this evidence relates to an unestablished fact necessary to substantiate the claim, i.e. potential evidence of an in-service injury.  Presuming the credibility of the Veteran's recent statements as required by Justus, such evidence raises a reasonable possibility of substantiating the claim.  This evidence is therefore new and material and the claim is reopened.  38 C.F.R. § 3.156(a).

Service connection - neck disorder and a right thumb disorder

The Veteran seeks service connection for neck and right thumb disorders, claiming that he sustained a neck injury and a right thumb injury when he fell from a 21/2 ton truck in June 1977, while serving with his reserve unit.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for a right thumb contusion.

As set forth in detail above, the Veteran's STRs are entirely silent for any indication that the Veteran sustained a neck injury or right thumb contusion in a June 1977 fall from a truck.  The Board does not find the Veteran's contentions in this regard to be credible.  As delineated in detail above, the Veteran's allegations regarding the onset of his disorders have been exceptionally inconsistent.  The Board finds that these inconsistencies greatly diminish the Veteran's credibility.  See e.g. Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (discussing factors to be considered in weighing credibility, including inconsistent statements, internal inconsistency, facial plausibility, and desire for monetary gain).

Moreover, the Board finds that the contemporaneous evidence of record does not support the Veteran's contentions of in-service neck and right thumb injuries, regardless of which version of events is considered.  The Board does note, however, that the Veteran's STRs show that he sustained multiple contusions to his hands in December 1975, reportedly after he was mugged.  Thus, the Board has considered whether service connection for a contusion of the left thumb could be established based on this established injury.  

That an injury occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from the in-service injury.  In this case, the evidence establishes that the Veteran did not develop a chronic right thumb disorder during service, despite the injuries noted above.  Additionally, the record establishes that a chronic neck disorder was not present during the Veteran's active service.  

As noted above, X-ray studies of the hands immediately after the December 1975 mugging were normal.  No injuries to the Veteran's neck were observed at that time.  Moreover, in May 1976, the Veteran underwent a routine physical examination for boxing.  No abnormalities were noted, including a right thumb disability or a neck disability.  Finally, at his October 1976 military separation medical examination, the Veteran's neck and upper extremities were examined and determined to be normal.  In connection with the examination, the Veteran completed a report of medical history which is silent for any indication of a neck or thumb injury or disability.  

The Board also notes that the post-service record similarly contains no indication of arthritis of the cervical spine or right thumb within the first post-service year.  Indeed, between November 1978 and September 2007, the Veteran filed multiple claims for VA compensation.  His claims, however, are silent for any mention of a neck or right thumb disability, as is medical evidence assembled in support of those claims.  The Board finds that if the Veteran had, in fact, been suffering from right thumb or cervical spine problems at those times, he would have mentioned when filing his claims or seeking treatment for his other disabilities.  Cf. Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7))); See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Based on the foregoing, the Board finds that the most probative evidence establishes that any in-service right thumb and/or claimed neck injuries resolved without residual disability.

Although a chronic right thumb or neck disability was not present during the Veteran's active service or manifest to a compensable degree within one year of separation from such service, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, however, the record contains no indication that the Veteran currently has a right thumb or neck disability which is causally related to his active service.

Since filing claims of service connection for right thumb and neck disabilities in September 2007, the Veteran has failed to submit or identify any evidence of a current right thumb or neck disorder, despite being asked to do so on multiple occasions.  Rather, the Veteran has indicated that he has no additional evidence to submit with respect to these claims.  The medical evidence currently associated with the record on appeal contains no indication that the Veteran currently has a neck disorder or right thumb disorder and the Veteran has submitted no lay evidence describing symptoms of a current right thumb or neck disorder. 

The Board has considered the September 2007 letter to the Veteran's attorney from the private dentist.  In that letter, the dentist noted that the Veteran had participated in boxing in service and wondered "Is there any underlying neck injury?"  The Board finds that this letter does not serve as evidence of a current neck disorder.  Cf. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that speculative medical opinions cannot serve to establish a medical nexus).  In any event, the dentist did not conduct an examination of the Veteran and the remaining evidence of record shows that the Veteran's neck has been examined on multiple occasions, including on active duty and thereafter, and has been repeatedly noted as normal.  Again, the Board is unable to identify a single notation of a right thumb disorder in the evidence of record and neither the Veteran nor his attorney has pointed to any such evidence.  

In summary, the Board finds that the most probative evidence shows that a chronic right thumb and neck disability were not present during active service and did not manifest to a compensable degree within one year of service separation.  Moreover, the record contains no indication that the Veteran currently has a neck or right thumb disorder.  For these reasons, the preponderance of the evidence is against the claim of service connection for a right thumb contusion and neck injury.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for a right thumb disorder is denied.


REMAND

Increased evaluation claims

In October 2014 written arguments, the Veteran's attorney asserted that since the Veteran was last examined for VA compensation purposes, his service-connected TMJ and right shoulder disabilities had increased in severity, warranting a current and contemporaneous examination.  Thus, it appears that additional development is necessary.  See 38 C.F.R. § 3.159(c) (2014); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Service connection for a left shoulder disorder claim

Remand is required for a VA examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it isn't clear that aggravation has been addressed.  El-Amin, 26 Vet. App. at 140.  Here, a 2008 VA examination was provided which did not address aggravation.  Additionally, it isn't clear that there is a current left shoulder disability.  Clarification on remand is required.  

First, however, the Board finds that although the Veteran is certainly competent to describe an in-service left shoulder injury, his statements that he sustained a left shoulder injury in a June 1977 fall from a truck are wholly lacking in credibility.  As delineated in detail above, the Veteran's allegations regarding the onset of his left shoulder disability have been exceptionally inconsistent.  The Board finds that these inconsistencies greatly diminish the Veteran's credibility.  See e.g. Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (discussing factors to be considered in weighing credibility, including inconsistent statements, internal inconsistency, facial plausibility, and desire for monetary gain).

Moreover, the Board finds that the contemporaneous evidence of record does not support of the Veteran's contentions of an in-service left shoulder injury, regardless of which version of events is considered.  As set forth above, STRs corresponding to the Veteran's period of active service are wholly silent for any indication of a left shoulder injury, left shoulder symptoms, or a left shoulder disability.  Clinical records show that the Veteran injured his left shoulder in April 1977, after service separation.  Although he sought treatment for left shoulder complaints during a period of active or inactive duty for training, there is no indication his complaints were due to a fall from a truck.  Indeed, the record shows that the Veteran reported that his symptoms were due to an episode of heavy lifting.  Again, the Veteran's service treatment records contain no indication whatsoever that he fell from a truck or otherwise sustained any injuries while on active duty for training.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).

Entitlement to service connection for headaches, CRPS, traumatic brain injury, and Alzheimer's dementia.

The Veteran claims that he sustained a traumatic brain injury in service, possibly in a boxing match and/or during a December 1975 mugging.  He claims that he currently has headaches, CRPS, and Alzheimer's dementia, as a result of his in-service head injuries.  Alternatively, the Veteran's attorney appears to suggest that the Veteran's headaches, CRPS, and Alzheimer's dementia are secondary to his service-connected TMJ syndrome.  

The Veteran was afforded a VA medical examination in February 2012 in connection with his claim of service connection for headaches.  The examiner diagnosed the Veteran as having migraines, but did not comment on the etiology of that condition.  

The Veteran was also afforded a VA traumatic brain injury examination in February 2012.  The examiner concluded that the Veteran's Alzheimer's disease, brain trauma, memory and cognitive deficits are less likely as not the result of injuries he sustained as a boxer in service.  The examiner, however, then appeared to suggest that the Veteran did not have Alzheimer's disease as there was no specific diagnosis which had been based on a compete medical work-up.  He recommended a new extensive neuropsychogical test/protocol to evaluate the Veteran's brain function.  

The Veteran subsequently underwent VA neuropsychiatric examination in July 2012.  The examiner noted that the Veteran had a very strong maternal family history of Alzheimer's disease and that his cognitive deficits suggested primarily mesial temporal lobe dysfunction observed in Alzheimer's dementia.  He noted, however, that there had not been a recent neurological or neuropsychological evaluation to help determine the exact nature of the Veteran's dementia.  

Under these circumstances, the Board finds that additional evidentiary development is necessary in order to clarify the nature and etiology of the Veteran's claimed headaches, CRPS, traumatic brain injury, and Alzheimer's dementia, to ensure that VA's duty to assist has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that this is in conformance with a request from the Veteran's attorney for a remand of these issues in order to obtain another VA medical examination which includes the necessary diagnostic testing.  

Entitlement to TDIU  

The Veteran also seeks a total rating based on individual unemployability due to service-connected disabilities.  Given the Veteran's contentions and the applicable legal criteria, the Board finds that the service connection and increased rating issues discussed above should be resolved prior to further consideration of his entitlement to TDIU.  See e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined and VA is required to decide those issues together).  Thus, TDIU is remanded.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination for the purpose of ascertaining the nature and severity of his current TMJ syndrome.  The claims folder and access to any additional records in the Veteran's electronic VA files must be provided to the examiner.

After examining the Veteran and reviewing the record, the examiner should identify all symptomatology attributable to the Veteran's service-connected TMJ syndrome, to include whether there is any limitation of inter-incisional movement or painful motion.  The examiner should also assess the severity of each symptom and specifically note whether and to what extent the TMJ syndrome results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination.  The report of examination should include an explanation for all opinions rendered.

2.  Afford the Veteran a VA examination for the purpose of ascertaining the nature and severity of his current right shoulder disability.  The claims folder and access to any additional records in the Veteran's electronic VA files must be provided to the examiner.

After examining the Veteran and reviewing the record, the examiner should identify all symptomatology attributable to the Veteran's service-connected right shoulder disability, to include whether there is any limitation of motion or painful motion.  The examiner should also assess the severity of each symptom and specifically note whether and to what the Veteran's right shoulder disability results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination.  The report of examination should include an explanation for all opinions rendered.

3.  Afford the Veteran a VA examination for the purpose of ascertaining the etiology of any current headache disability, CRPS, traumatic brain injury, and Alzheimer's dementia.  The claims folder and access to any additional records in the Veteran's electronic VA files must be provided to the examiner.  All necessary diagnostic testing must be completed in connection with the examination, including neurological and/or neuropsychological work-up.  

After examining the Veteran and reviewing the pertinent evidence of record, the examiner must provide an opinion as to the following:  

Is it at least as likely as not that any current headache disability identified on examination had its inception during service or is otherwise causally related to the Veteran's active service or any incident therein, including injuries he sustained as a boxer or in the December 1975 mugging?  If not, is it at least as likely as not that any current headache disorder is causally related to or aggravated by the Veteran's service-connected TMJ syndrome?  If the Veteran does not exhibit a current headache disability, the examiner must explain why not.  

Is it at least as likely as not that any current CRPS identified on examination had its inception during service or is otherwise causally related to the Veteran's active service or any incident therein, including injuries he sustained as a boxer or in the December 1975 mugging?  If not, is it at least as likely as not that any current headache disorder is causally related to or aggravated by the Veteran's service-connected TMJ syndrome?  If the Veteran does not exhibit CRPS, the examiner must explain why not.  

Is it at least as likely as not that any current traumatic brain injury identified on examination had its inception during service or is otherwise causally related to the Veteran's active service or any incident therein, including injuries he sustained as a boxer or in the December 1975 mugging?  If not, is it at least as likely as not that any current traumatic brain injury is causally related to or aggravated by the Veteran's service-connected TMJ syndrome?  If the Veteran does not exhibit a traumatic brain injury, the examiner must explain why not.  

Is it at least as likely as not that any current Alzheimer's dementia identified on examination had its inception during service or is otherwise causally related to the Veteran's active service or any incident therein, including injuries he sustained as a boxer or in the December 1975 mugging?  If not, is it at least as likely as not that any current Alzheimer's dementia is causally related to or aggravated by the Veteran's service-connected TMJ syndrome?  If the Veteran does not exhibit Alzheimer's dementia, the examiner must explain why not. 

4.  Obtain an addendum opinion regarding the etiology any diagnosed neck disorder from a VA examiner.  If an examination is warranted, one must be provided.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that there is a current diagnosis of a neck disorder.  

If so, the examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed neck disorder was caused or aggravated by his service-connected TMJ.  The Board notes that no direct service connection opinion is requested.  

5.  After completing the above actions, and conducting any other development deemed necessary, readjudicate the remaining issues on appeal.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


